--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

     THIS AGREEMENT is made effective as of January 26, 2011 (the “Effective
Date”), by and between China TransInfo Technology Corp, a Nevada corporation
(the “Company”), and Shan Qu, an individual ( the “Employee”).

     WHEREAS, the Company has made an offer of employment to the Employee, and
the Employee has accepted such offer of employment on the terms and conditions
set forth herein; and

     WHEREAS, Employee shall commence his employment with the Company on or
about January 26, 2011, or at another mutually agreeable date; and

     WHEREAS, the parties hereto each recognize that, in the course of the
Employee’s employment, the Employee has had and will have access to certain
information that is confidential and proprietary to the Company, the disclosure
of which would cause severe detriment to the Company and/or its; affiliates; and

     WHEREAS, the parties desire to fix their respective rights and
responsibilities as set forth in this Agreement.

     NOW, THEREFORE, in consideration of the premises and the mutual covenants,
terms and conditions hereinafter set forth, and for other good and valuable
consideration receipt of which is specifically acknowledged, the parties hereto
hereby agree as follows:

     Section 1. EMPLOYMENT

     The Company hereby employs the Employee, and the Employee hereby accepts
employment, as Vice President of the Company.

     Section 2. THE EMPLOYEE’S DUTIES

     a. The Employee hereby agrees to perform his duties faithfully and honestly
on behalf of Company and its affiliates and subsidiaries, including but not
limited to Beijing PKU Chinafront High Technology Co. Ltd. and use his
reasonable good faith efforts and ability on behalf of Company to perform the
duties of the Employee’s position and perform such duties and services as shall
be specified and designated from time to time by the Chief Executive Officer. In
performance of his duties, the Employee shall report to the Chief Executive
Officer.

     b. The Employee’s duties shall include, without limitation, those
customarily associated with the position of Vice President of a software
company.

     c. The Employee agrees that he shall, during the term of this Agreement,
faithfully serve the Company as a full-time employee and devote his business
time, attention and ability to his duties and responsibilities hereunder;
provided, however, that nothing contained herein shall be construed to prohibit
or restrict the Employee from serving in various capacities in community, civic,
religious or charitable organizations or trade associations or leagues; or
attending to passive personal business or investment matters; or being a
non-employee board member of another company or companies, provided that no such
service or activity permitted in this Section 2(c) shall individually or in the
aggregate, either materially interfere with the performance by the Employee of
his duties hereunder or give rise to any conflict of interest or the appearance
of a conflict of interest with either the Company or any of its subsidiaries or
affiliates.

--------------------------------------------------------------------------------

     d. The Employee agrees to enter into the Employment Confidentiality and
Inventions Agreement, a copy of which is attached as Exhibit A (the
“Confidentiality and Inventions Agreement”).

     e. The Employee agrees to observe and comply with all applicable domestic
(federal, state, and local) and international laws. The Employee also agree to
comply with all lawful rules, regulations, policies and practices adopted by the
Company and made generally applicable to all of the Company employees (or
applicable to similarly situated employees), either orally or in writing, both
as they now exist and as they may be duly adopted or modified from time to time,
provided that in the event of a conflict between this Agreement or its
attachment and such rules, regulations, policies, or practices, this Agreement
shall govern and supersede the same.

     f. The Employee’s work location is in Beijing, China.

     Section 3. COMPENSATION AND BENEFITS

     In consideration for all services rendered by the Employee to the Company
and as consideration for the restrictive covenants referred to in Section 7
hereof, Company hereby agrees to pay compensation to the Employee as follows:

     a. During the term of this Agreement, commencing on the Effective Date, the
Company shall pay to the Employee, in accordance with the normal payroll
practices of the Company, a base salary (“Base Salary”) of Four Hundred Eighty
Thousand Chinese Yuan (RMB 480,000) per annum pre Chinese taxes. The Company
shall make deductions and withholding from the amount payable to Employee as may
be required by applicable international, federal, state or local laws.

     b. In addition to the foregoing, on or about the Effective Date, Employee
will be granted nonstatutory stock options under the Company’s 2009 Equity
Incentive Plan for the purchase of 300,000 shares of Company’s common stock. The
exercise price of the granted stock options will be equal to the closing price
on the NASDAQ market of the Company’s common stock on the grant date. The
options shall vest over a four-year period beginning on the grant date. The
stock option grant shall be evidenced by the standard stock option agreement
under the Company's 2009 Equity Incentive Plan (the” “Stock Option Agreement”)
and the stock options will be subject to the terms and conditions of such Stock
Option Agreement.

2

--------------------------------------------------------------------------------

     c. Employee is also eligible to participate in the Company’s executive
bonus program pursuant to which bonuses are granted at the sole discretion of
the Company’s Board of Directors, or, if applicable, a compensation committee
established by the Board of Directors. Bonuses are not earned until the date
they are paid and Employee must be an employee of the Company on the day bonuses
are issued to receive are any bonus.

     d. Employee is offered paid annual leave of seven days in the first year of
employment, ten days each year in the remaining term of the employment.

     Section 4. EXPENSES

     a. The Company shall reimburse the Employee for reasonable and necessary
expenses incurred (i) in the ordinary course of conducting Company’s business
and (ii) in accordance with policies established, from time to time, by the
Company.

     b. The Employee shall submit expense reports accompanied by receipts or
other appropriate substantiation for all items of business expenses for which
reimbursement is sought. Expenses for which Employee is entitled to
reimbursement as provided herein shall be reimbursed within two (2) weeks of the
Employee’s submission but in no event shall the Employee be reimbursed later
than the end of the year following the year in which any such expense is
incurred. The amount of Employee’s expenses eligible for reimbursement during
any taxable year will not affect the expenses eligible for reimbursement in any
other taxable year.

     Section 5. DURATION AND TERMINATION

     a. Unless terminated earlier as set forth below in section 5(a), the
Employee’s initial term of employment under this Agreement shall commence on the
Effective Date and shall continue for four years (the “Initial Term”). During
the Initial Term of Employment, Employee’s employment may only be terminated for
the following reasons:

     (1) Upon the death of the Employee, effective the date of Employee’s death;

     (2) Ten (10) days after the date on which the Company shall have given the
Employee written notice of the termination of his employment by reason of his
physical or mental incapacity or disability on a permanent basis. For purposes
of the Agreement, the Employee shall be deemed to be physically or mentally
incapacitated or disabled on a permanent basis if he is unable to materially
and/or substantially perform his duties, with or without reasonable
accommodations, hereunder for a period exceeding two (2) consecutive months or
for a period of four (4) months in any twelve (12) consecutive month period;

3

--------------------------------------------------------------------------------

     b. Immediately upon the date Company gives the Employee written notice of
the termination of his employment for “Cause”. For purposes of the Agreement,
“Cause” shall mean (i) the conviction of the Employee of a crime involving a
sentence of incarceration or of a felony with or without a sentence of
incarceration; (ii) the commission of an act by the Employee constituting fraud,
embezzlement or other material financial dishonesty against the Company, or of
an act of moral turpitude which in the opinion of counsel to the Company would
constitute a crime under the laws of the United States or China (or any of their
state or local laws) and which, in case of any of the foregoing, in the good
faith judgment of the Company, is likely to cause harm to the business of the
Company, taken as a whole; (iii) the repeated refusal or failure by the Employee
to use his reasonable and diligent efforts to follow the lawful and reasonable
directives (in light of the terms of the Agreement) of the Chief Executive
Officer or Board of Directors with respect to a matter or matters within the
control of the Employee; (iv) Employee’s willful or gross neglect in carrying
out his material duties and responsibilities under the Agreement; or (v)
material breach by the Employee of any provision of this Agreement or the
Confidentiality and Inventions Agreement, including any of the Restrictive
Covenants as provided in Section 7 hereof;

     c. Ninety (90) days after the date on which the Employee shall have given
the Company written notice of the termination of his employment; and

     d. Ninety (90) days after the date on which the Company provides written
notice to the Employee that he is being terminated without Cause (subject to the
payments due in Section 6).

     e. After the Initial Term of employment, Employee’s employment under this
Agreement shall continue pursuant to this Agreement but shall be “at will”,
meaning that either the Company or Employee may terminate Employee’s employment
with or without cause or advance notice. This at-will relationship may only be
changed by an agreement in writing signed by the Chief Executive Officer of the
Company.

     Section 6. PAYMENTS AND OTHER RIGHTS UPON TERMINATION

     a. During the Initial Term, if the Employee terminates his employment for
any reason or if the Company terminates Employee’s employment due to death,
permanent disability, or with Cause, as defined above in Section 5, Employee
shall be entitled only to the Base Salary through the date of the Employee’s
termination of his employment and any other benefits legally required to be paid
to the Employee. The Company shall retain all other rights and remedies provided
at law or in equity as a result of such termination of employment.

     b. After the Initial Term, if the Company or Employee terminates the
Employee’s employment for any reason, the Employee shall be entitled only to the
Base Salary through the date the Employee’s termination and any other benefits
legally required to be paid to the Employee. The Company shall retain all other
rights and remedies provided at law or in equity as result of such termination
of employment.

4

--------------------------------------------------------------------------------

     c. Under no circumstance will Employee be entitled to any severance pay,
except as set forth in Section 6(b) above.

     Section 7. RESTRICTIVE COVENANTS

     a. The Employee agrees to enter into the Confidentiality and Inventions
Agreement (Exhibit A) and to abide by the terms and conditions set forth
therein. The Employee expressly covenants and agrees that both while employed
and for the six (6) month period following the date of termination of the
Agreement (the “Termination Date”), the Employee shall not in any way, directly
or indirectly, on the Employee’s own behalf or on behalf of any other person,
partnership, firm, company, corporation or other entity, divert, take away, or
attempt to take away or divert from the Company any person, partnership, firm,
company, corporation or other entity (or their business or patronage) that is as
of the Termination Date a customer or business partner of the Company or has
been a customer or business partner of the Company or any affiliated companies
within one (1) year prior to the Termination Date.

     b. Employee agrees to return all company property and confidential
information upon termination of his employment for any reason as required by the
Confidentiality and Inventions Agreement (Exhibit A).

     c. During Employee’s employment and for a period of one (1) year following
the termination of Employee’s employment with the Company or any of its
subsidiaries or affiliates (the “Restricted Period”), the Employee shall not,
directly or indirectly, (i) in any manner whatsoever engage in any capacity with
any business competitive with the Company, any of its subsidiaries or affiliates
(the “Company’s Business”) within the Beijing, China municipality for the
Employee’s own benefit or for the benefit of any person or entity other than the
Company or any subsidiary or affiliate; or (ii) have any interest as owner, sole
proprietor, shareholder, partner, lender, director, officer, manager, employee,
consultant, agent or otherwise in any business competitive with the Company’s
Business; provided, however, that the Employee may hold, directly or indirectly,
solely as an investment, not more than two percent (2%) of the outstanding
securities of any person or entity which are listed on any national securities
exchange or regularly traded in the over-the-counter market notwithstanding the
fact that such person or entity is engaged in a business competitive with the
Company’s Business. For purposes of this Agreement, an entity is competitive
with the Company’s Business if such entity is or is in the process of becoming a
Geography Information Systems application software and/or services provider.

     d. The parties hereby agree that, if the scope or enforceability of the
covenants set forth in this Section 7 of the Agreement is in any way disputed at
any time, and a court or other trier of law and/or fact determines that any such
covenant is inequitably broad, or otherwise is unenforceable, then such court or
other trier of fact shall modify the obligations of Employee under the
restrictive covenant to the broadest restrictive obligations which are
enforceable and shall enforce the covenant to the extent legally permissible
under the circumstances existing at the time rather than eliminating any such
restrictive obligations entirely. Should a court or other trier of law and/or
fact equitably adjust the restrictive obligations contained in the Agreement,
the remainder of the Agreement shall remain in full force and effect. Employee
further acknowledges that in the event his employment with Company terminates
for any reason, he will be able to earn a livelihood without violating the
foregoing restrictions, in part because of the economic benefits he received
under the terms of this Agreement, and that the restriction herein contained are
a material inducement to the Company to hire Employee and provide him with the
economic benefits hereunder, many of which are not generally available to other
employee of the Company.

5

--------------------------------------------------------------------------------

     e. Employee acknowledges that Employee’s compliance with this Section 7 of
the Agreement is necessary to protect the business and goodwill of Company
and/or its subsidiaries and affiliates (which Employee acknowledges will impact
the Company) and that a breach of any provision of this Section 7 will
irreparably and continually damage the Company, for which money damages may not
be adequate. Consequently, Employee agrees that, in the event that he breaches
or threatens to breach any of these covenants, in addition to other rights and
remedies existing in its favor, including, without limitation, money damages,
Company shall be entitled to injunctive and other equitable relief, including,
without limitation, specific performance or injunctive relief, in order to
enforce or prevent any violation of violation of the provisions thereof.

     Section 8. GOVERNING LAW, DISPUTE RESOLUTION

     THE PROVISIONS OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF. Any controversy or dispute between
any of the parties to the Agreement arising out of any of the terms, provisions,
or conditions of the Agreement, or the interpretation or enforceability thereof,
shall be submitted to arbitration in New York, New York, or another location
agreed to by the parties. The arbitration shall be heard before a single
arbitrator agreed to by the parties. The arbitration shall be binding with no
right of appeal. In the event that either party initiates arbitration pursuant
to the section, the Company shall pay all of the fees and costs of the
arbitration. Each party shall be responsible for their own attorney’s fees and
other costs. The prevailing party shall have the right, at the discretion of the
arbitrator, to recover its share of any arbitration fees costs, or attorney’s
fees and costs. The arbitration shall be conducted pursuant to the rules of the
American Arbitration Association governing Employment Disputes. The parties
shall agree to the appointment of the arbitrator within ten(10)business days
after the request for arbitration is received. The parties shall be entitled to
reasonable discovery; provided, that the arbitrator may limit discovery in
connection with a dispute as appropriate to achieve the prompt and efficient
disposition of the dispute while full regard to the legitimate needs of the
parties for discovery; provided, however, however, that in no event shall such
discovery process exceed a period of 60 days, unless the arbitrator extends such
period for good cause. The decision of the arbitrator may be entered for
judgment in any appropriate court with jurisdiction.

6

--------------------------------------------------------------------------------

     Section 9. ENTIRE AGREEMENT

     The Agreement supersedes and cancels any and all prior agreements between
the parties hereto, express or implied, relating to the subject matter hereof.
The Agreement sets forth the entire agreement between the parties hereto. It may
not be changed, altered, modified or amended except in a writing signed by both
parties.

     Section 10. NON-WAIVER

     The failure or refusal of either party to insist upon the strict
performance of any provision of the Agreement or to exercise any right in any
one or more instances or circumstances shall not be construed as a waiver or
relinquishment of such provision or right.

     Section 11. ASSIGNMENT/NON-ASSIGNMENT

     The Company may assign the Agreement and any rights hereunder to any
parent, subsidiary, affiliate, or successor, subject to the Employee’s consent,
whereupon such parent, subsidiary, affiliate, or successor shall have all the
rights, duties and obligations of the Company hereunder.

     Any other transfer or assignment of the Agreement and/or rights hereunder
shall be subject to Employee’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. The Employee shall have no right
to assign any of the rights, nor to delegate any of the duties, created by the
Agreement, and any assignment or attempted assignment of the Employee’s rights,
and any delegation or attempted delegation of the Employee’s duties, shall be
null and void. In all other respects, the Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
beneficiaries, personal representatives, successors, officers and directors.

     Section 12. SEVERABILITY

     If any paragraph, term or provision of the Agreement shall be held or
determined to be unenforceable, the balance of the Agreement shall nevertheless
continue in full force and effect unaffected by such holding or determination to
the fullest extent permitted by law as though such paragraph, term or provision
had been written in such a manner and to such an extent as to be enforceable
under the circumstances.

     Section 13. NOTICE

     All notices hereunder shall be in writing. Notices may be delivered
personally, or by certified mail return receipt requested, postage prepaid, to
the addresses set forth below:

7

--------------------------------------------------------------------------------

China TransInfo Technology Corp.:

9/F, Vision Building, No.39 XueYuanLu,
Haidian District, Beijing 100191, P.R.China

Shan Qu:

__________________________

     Either party may designate a new address for purposes of the Agreement by
notice to the other party in accordance with the paragraph.

8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties knowingly and voluntarily have set their
signatures.

DATED: January 26, 2011 China TransInfo Technology Corp.               By: /s/
Shudong Xia   Name: Shudong Xia   Title: Chief Executive Officer                
 DATED: January 26, 2011 Shan Qu:                   /s/ Shan Qu   Name: Shan Qu:


--------------------------------------------------------------------------------

Exhibit A

EMPLOYMENT CONFIDENTIAL INFORMATION
AND
INVENTION ASSIGNMENT AGREEMENT

As a condition of my employment with China TransInfo Technology Corp, its
subsidiaries, affiliates, successors or assigns(collective referred to
hereinafter as the “Company”), and in consideration of my employment with the
Company and my receipt of the compensation now and hereafter paid to me by the
Company, I, Shan Qu, agree to the following:

A.

Confidential Information

      1.

Company Information. I agree at all times during the term of my employment and
thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company, or to disclose to any person, firm or corporation
without written authorization of the Board of Directors of the Company, any
Confidential Information of the Company. I understand that” Confidential
Information” means any Company proprietary information, technical date, trade
secrets or know-how, including, but not limited to, research, product plans,
products, services, customer lists and customers(including, but not limited to,
customers of the Company on whom I called or with whom I became acquainted
during the term of my employment), markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances or other business information
disclosed to me by the Company either directly or indirectly in writing, orally
or by drawings or observation of parts or equipment. I further understand that
Confidential Information does not include any of the foregoing items that has
become publicly known and made generally available, unless such items became
publicly known or made generally available through my wrongful act or through a
wrongful of another employee or former employee of the Company.

      2.

Former Employer Information. I agree and warrant that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity, and I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.

      3.

Third Party Information. I recognize that the Company has received and in the
future will receive from third parties their parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except to carry out my work for the Company consistent
with the Company’s agreement with such third party.

- 1 -

--------------------------------------------------------------------------------

    B. Inventions


  1. Inventions Retained and Licensed.      

I have attached hereto, as Schedule I, a list describing all inventions,
original works of authorship, developments, improvements, and trade secrets that
belong to me(hereinafter referred to as” Employee Inventions”), and which are
not assigned to the Company. If no such list is attached, I represent and
warrant that there are no Employee Inventions that belong to me that have not
been assigned to the Company. I further represent that there are no Employee
Inventions that I desire to exclude from the operation of this Agreement, except
those set forth in Schedule I. If in the course of my employment with the
Company, I incorporate into a Company product, process or machine an Employee
Invention owned by me or an Employee Invention in which I have an interest, the
Company is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, world license to make, have made, modify, use and sell
such Employee Invention as part of or in connection with such product, process
or machine.


  2.

Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws, which I may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time that I
am employed by the Company(hereinafter referred to as” Assigned Inventions”). I
further acknowledge that all original works of authorship which are made by me
(solely or jointly with others)within the scope of scope of and during the
period of my employment with the Company and which are protectable by copyright
are” works made for hire”, as that term is defined in the United States
Copyright Act.

        3.

Inventions Assigned to the United States. I agree to assign to the United States
government all my right, title, and interest in and to any and all Assigned
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.

        4.

Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Assigned Inventions made by me (solely or jointly with
others) during the term of my employment with the Company. The records will be
in the form of notes, sketches, drawings, and any other format that may be
specified by the Company. The records will be available to and remain the sole
property of the Company at all times.

        5.

Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Assigned Inventions and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to such Assigned Inventions, and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. I further agree that my obligation to execute or cause to be executed,
when it is in my power to do so, any such instrument or papers shall continue
after the termination of this Agreement. If the Company is unable because of my
mental or physical incapacity or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents
or copyright registrations covering Assigned Inventions or original works of
authorship assigned to the Company as above, then I hereby irrevocably designate
and appoint the Company and its duly authorized officers and agents as my agent
and attorney in fact, to act for and in my behalf and stead to execute and file
any such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of letters patent or copyright registrations thereon
with the same legal force and effect as if executed by me.

- 2 -

--------------------------------------------------------------------------------

    C.

Conflicting Employment. I agree that, without the Company’s prior written
consent, during the term of my employment with the Company, I will not engage in
any other employment, occupation, consulting or other business activity directly
related to the business in which the Company is now involved or becomes involved
during the term of my employment, nor will I engage in any other employment,
business, or work activities that conflict with my obligations to the Company.

    D.

Returning Company Documents. I agree that, at the time of leaving my employment
with the Company, I will deliver to the Company(and will not keep in my
possession, recreate or deliver to anyone else) any and all Confidential
Information, including but not limited to, any and all devices, records, data,
notes, reports, proposals, lists, correspondence, specifications, drawings
blueprints, sketches, materials, equipment, other documents or property, or
reproductions of any aforementioned items developed by me pursuant to my
employment with the Company or otherwise belonging to the Company, its
successors or assigns. In the event of the termination of my employment, I agree
to sign and deliver the” Termination Certification” attached hereto as Schedule
II.

    E.

Notification of New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to the Company notifying my new employer about
my rights and obligations under this Agreement.

    F.

Representation. I agree to execute any proper oath or verify any proper document
required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any oral or written agreement in conflict herewith.

- 3 -

--------------------------------------------------------------------------------


G.

No Right To Continued Employment. I acknowledge, understand and agree that I
have no right to continued employment with the Company simply because I have
complied with this Agreement. I further understand and agree that this Agreement
will not be construed to limit the Company’s right or my right to terminate my
employment, as set forth in my Employment Agreement. Even after such
termination, I will continue to be required to abide by the terms and conditions
of this Agreement.

   



H.

Injunctive Relief. If I breach or threaten to breach any provision of this
Agreement, I acknowledge and agree that damage or imminent damage to the
Company’s business or its goodwill would be irreparable and extremely difficult
to estimate, making any remedy at law or in damages inadequate. Accordingly, the
Company shall entitled to injunctive relief against me in the event of any
breach or threatened breach of such provisions by me, in addition to any other
relief(including damages) available to the Company under this Agreement or under
law. Nothing in this Agreement is intended to limit in any way my right or the
Company’s right to compel, or to seek, arbitration of any claim or right that we
agree to arbitrate through a separate agreement.

        I. General Provisions.


  1.

Governing Law; Consent to Personal Jurisdiction. This Agreement will be governed
by the laws of the State of New York. I hereby expressly consent to the personal
jurisdiction of the state and federal courts located in New York, New York for
any lawsuit filed there against me by the Company arising from or relating to
this Agreement.

        2.

Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein.
No modification of or amendment to this Agreement, nor any waiver of any rights
under this agreement, will be effective unless in writing signed by the
Company’s designated representative and me. Any subsequent change or changes in
my duties, salary or compensation will not affect the validity or scope of this
Agreement.

        3.

Severability. If one or more of the provisions in the Agreement are deemed void
by law, then the remaining provisions will continue in full force and effect.

        4.

Successors and Assigns. This Agreement will be binding upon my heirs, executors,
administrators and other legal representatives and will be for the benefit of
the Company, its successors, and its assigns.

- 4 -

--------------------------------------------------------------------------------


  5.

Attorney’s Fees. In any legal action or other proceeding brought to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
recover reasonable attorneys’ fees and costs.

        6.

Acknowledgement of Understanding. I represent and warrant that I have read and I
understand each and every provision of this Agreement and, with regard to any
provision in this Agreement about which I have a question, I further understand
that I am free to obtain advice from legal counsel of my choice, at my expense,
to interpret said provision of this Agreement.

- 5 -

--------------------------------------------------------------------------------

BY SIGNING THIS AGREEMENT, I ACKNOWLEDGE THAT I HAVE FREELY AND VOLUNTARILY
ENTERED INTO THIS AGREEMENT AND AGREE TO BE CONTRACTUALLY BOUND THEREBY.

s/ Shan Qu      January 26, 2011 Name: Shan Qu:      Date                      
  China TransInfo Technology Corp.           By: /s/ Shudong Xia   January 26,
2011 Chief Executive Officer      Date

- 6 -

--------------------------------------------------------------------------------

SCHEDULE A

LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP

Title Date Identifying Number or Brief Description                              
           


[ ]

No inventions or improvements

[ ]

Additional Sheets Attached

- 7 -

--------------------------------------------------------------------------------

SCHEDULE B

TERMINATION CERTIFICATION

This is to certify that I do not have in my possession, nor have I failed
return, any devices, records, date, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items recorded during hours or belonging to China TransInfo Technology Corp, its
subsidiaries, affiliates, successors or assigns (hereinafter the “Company”).

I further certify that I have complied with all the terms of the Company’s
Employment Confidential Information and Invention Assignment Agreement signed by
me, including the reporting of any inventions and original works of authorship
(as defined therein), conceived or made by me (solely or jointly with others) as
required by that agreement.

I further agree that, in compliance with the Employment Confidential Information
and Invention Assignment Agreement, I will not retaliate against the Company and
I will preserve as confidential all trade secrets, confidential knowledge, data
or other proprietary information relating to experimental work, computer
programs, data bases, other original works of authorship, customer lists,
business plans, financial information or other subject matter pertaining to any
business of the Company or any of its employees, clients, consultants or
licensees.

      Name: Shan Qu:   Date

- 8 -

--------------------------------------------------------------------------------